         Case 1:20-cv-05834-GHW Document 29 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                            )
B. MOODY, K. O’BRIEN,                                       )
                                                            )       Index No.
                                                            )       20-CV-5834
                              Plaintiffs,                   )
                                                            )
                v.                                          )
                                                            )       ORDER TO
INSPIRE SUMMITS, LLC,                                       )       SHOW CAUSE
CHRISTOPHER P. SKROUPA,                                     )       FOR DEFAULT
                                                            )       JUDGMENT
                              Defendants.                   )

        Upon the Affirmation of Joshua Alexander Bernstein, sworn to the 17th day of December,

2020, and the exhibits annexed thereto, and upon all prior papers and proceedings heretofore had

herein, it is hereby

        ORDERED that the above-named Defendants show cause before a motion term of this

court, at room 2260, United States Courthouse, 500 Pearl Street, in the City, County and State of

New York on _________________ ____, ______, at _________ o’clock in the ______noon

thereof, or as soon thereafter as counsel may be heard, why an Order should not be issued

pursuant to Rule 54 and 55 of the Federal Rules of Civil Procedure in favor of Plaintiffs B.

Moody and K. O’Brien for the following relief:

        1. Granting Plaintiffs’ request that Default Judgment be entered against Defendants

            Inspire Summits, LLC and Christopher P. Skroupa;

        2. Awarding Plaintiff B. Moody damages in the amount of $121,810;

        3. Awarding Plaintiff K. O’Brien damages in the amount of $84,094.11;

        4. Awarding Plaintiffs costs in the amount of $616.30;

        5. Awarding Plaintiffs attorney’s fees in the amount of $7,560;
          Case 1:20-cv-05834-GHW Document 29 Filed 12/17/20 Page 2 of 2




and it is further

        ORDERED that service of a copy of this Order and annexed affidavits and exhibits upon

Defendants Inspire Summits, LLC and Christopher P. Skroupa on or before ____________ ___,

____, shall be deemed good and sufficient service thereof, and that any Opposition to the entry

of Default Judgment is due by ______________ ___, 2020.



Dated: New York, NY

______________ ___, 2020

                                                                     ______________________
                                                                        Gregory H. Woods
                                                                     United States District Judge
